Case 1:20-cr-00129-LJL Document 17
                                18 Filed 04/09/21 Page 1 of 2
            Case 1:20-cr-00129-LJL Document 17
                                            18 Filed 04/09/21 Page 2 of 2




REQUEST GRANTED.
The time for defendant to submit pretrial motions is extended to May 17, 2021. Government response due
by May 24, 2021. Motion Hearing set for May 27, 2021 at 12:00PM in Courtroom 15C at 500 Pearl Street
Courthouse before Judge Lewis J. Liman. The Court, with consent of all parties, excludes time until May
27, 2021 under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), upon a finding that the interests of justice
outweigh the interests of the public and the defendant in a speedy trial, in that the time between now and
May 27 will allow additional time for defendant to consider and make any pretrial motions.
The Clerk of Court is respectfully directed to terminate motions at dkt. #16 and #17.
      4/9/2021
